Case: 15-20761      Document: 00513648368         Page: 1    Date Filed: 08/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 15-20761
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        August 23, 2016
                                                                           Lyle W. Cayce
GARY FRAKES,                                                                    Clerk


              Plaintiff - Appellant

v.

CAPTAIN DUSTIN OTT; SERGEANT BILLY MASDEN,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-1753


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Officer Dustin Ott responded to a car accident on Gary Frakes’s property.
Frakes approached the scene of the accident, shotgun in hand. Ott drew his
own weapon and called for backup. Officer Billy Masden arrived, handcuffed
Frakes, searched him, and placed him in a squad car for between fifteen and
thirty minutes while the officers secured the scene and investigated the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20761    Document: 00513648368      Page: 2   Date Filed: 08/23/2016



                                  No. 15-20761
accident. Frakes sued Ott and Masden, alleging violations of his Fourth and
Fourteenth Amendment rights. The district court entered summary judgment
for the defendants on the basis of qualified immunity.
      We have reviewed the briefs, the applicable law, and pertinent portions
of the record; no party requests oral argument. There is no reversible error, so
the judgment is AFFIRMED, essentially for the reasons stated by the district
court in its thorough opinions.




                                       2